This appeal brings before us for review a judgment based on these facts. Plaintiff at a late hour of the night started across a street in the City of Miami. Before she left the curb she saw an approaching truck about a city block up the street to her left. She did not look again until she was well into the street, then she looked and saw it only a short distance away. She took four or five steps walking faster and was hit by the right front fender of the truck. She said:
"I walked out into the street. I stepped off the sidewalk and I saw the car coming. I saw it, but I thought I had plenty of time to get across, and I started across the street, and I got hit."
Just prior to the injury she said she had drunk one bottle of beer and part of another. The question arises then whether she was guilty of contributory negligence as a matter of law. If so, then the trial court committed error in not instructing a verdict for defendant. If plaintiff was guilty of negligence which contributed to her own injury then she cannot recover even though defendant may have likewise been guilty of negligence. Union Bus Co. v. Matthews, 141 Fla. 99,192 So. 811.
The only inference we can draw from the whole evidence is that the plaintiff negligently walked into the approaching truck. Her own negligence thereby contributed to her tragic misfortune. The facts of this case distinguish it from that of Williams v. Sauls, 151 Fla. 270, 9 So.2d 369. Neither was the doctrine of last clear chance applicable. See Becker v. Blum, 142 Fla. 60, 194 So. 275.
It was error to deny the defendant's motion for a directed verdict. See Section 54.17, Florida Statutes, 1941. Carter v. Florida Power  Light Co., 138 Fla. 220, 189 So. 705.
  BUFORD, C. J., and TERRELL, JJ., concur. *Page 889